ROSS, Circuit Judge.
The government was awarded judgment by the court below in this suit, which was brought for the annulment of a patent theretofore issued by it to the appellant Charles F. Allen for a quarter section of land under the act of Congress known as the Timber and Stone Act (Act June 3, 1878, c. 151, 20 Stat. 89 [U. S. Comp. St. 1901, p. 1545]); the ground of the suit being the alleged fraud of the patentee in the procurement of the patent. We think it clear from a perusal of the evidence that .we would not be justified in reversing the judgment appealed from. The judgment is affirmed.